     Case 1:19-cv-01718-DAD-SAB Document 47 Filed 01/25/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   BILLY DRIVER, JR.,                                  No. 1:19-cv-01718-DAD-SAB (PC)
12                       Plaintiff,
13           v.                                          ORDER DENYING MOTION FOR
                                                         RECONSIDERATION
14   ADA 1824 PANELS, et al.,
                                                         (Doc. No. 46)
15                       Defendants.
16

17           Plaintiff Billy Driver Jr. is a state prisoner proceeding pro se in this civil rights action

18   pursuant to 42 U.S.C. § 1983. This matter was referred to a United States Magistrate Judge

19   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On June 24, 2020, following a de novo review of the case, the undersigned adopted the

21   assigned magistrate judge’s December 17, 2019 findings and recommendations and ordered

22   plaintiff to pay the required filing fee in full within 21 days in order to proceed with this action.

23   (Doc. No. 40.) The court also warned plaintiff that failure to pay the filing fee would result in

24   dismissal of this action. (Id. at 2.) On August 11, 2020, the undersigned dismissed the case

25   without prejudice due to plaintiff’s failure to comply with a court order, his failure to prosecute

26   this action, and his failure to pay the required filing fee. (Doc. No. 44.) Judgment was entered

27   accordingly, and the action was closed. (Doc. No. 45.)

28   /////
                                                        1
     Case 1:19-cv-01718-DAD-SAB Document 47 Filed 01/25/21 Page 2 of 3


 1          On July 22, 2020, plaintiff filed the instant motion for relief from a final judgment,

 2   pursuant to Federal Rule of Civil Procedure 60(b).1 (Doc. No. 46.) Plaintiff’s motion requests

 3   reconsideration of the June 24, 2020 order adopting the findings and recommendations.

 4          Federal Rule of Civil Procedure 60(b) governs the reconsideration of final orders of the

 5   district court. Rule 60(b) permits a district court to relieve a party from a final order or judgment

 6   on grounds of: “(1) mistake, inadvertence, surprise, or excusable neglect; (2) newly discovered

 7   evidence . . .; (3) fraud . . . of an adverse party; (4) the judgment is void; (5) the judgment has

 8   been satisfied . . . or (6) any other reason justifying relief from the operation of the judgment.”

 9   Fed. R. Civ. P. 60(b). A motion under Rule 60(b) must be made within a reasonable time, in any

10   event “not more than one year after the judgment, order, or proceeding was entered or taken.” Id.

11          Moreover, when filing a motion for reconsideration, Local Rule 230(j) requires a party to

12   show the “new or different facts or circumstances claimed to exist which did not exist or were not

13   shown upon such prior motion, or what other grounds exist for the motion.” Motions to

14   reconsider are committed to the discretion of the trial court. See Combs v. Nick Garin Trucking,

15   825 F.2d 437, 441 (D.C. Cir. 1987); Rodgers v. Watt, 722 F.2d 456, 460 (9th Cir. 1983) (en

16   banc). To succeed, a party must set forth facts or law of a strongly convincing nature to induce

17   the court to reverse its prior decision. See, e.g., Kern-Tulare Water Dist. v. City of Bakersfield,

18   634 F. Supp. 656, 665 (E.D. Cal. 1986), aff’d in part and rev’d in part on other grounds, 828

19   F.2d 514 (9th Cir. 1987).

20          Here, plaintiff provides no justification for reconsideration of the court’s previously
21   entered order and judgment. Plaintiff states that he cannot pay the filing fee because he has yet to

22   receive the monetary damages that he is owed in a civil suit he brought against the State of

23   California. (Doc. No. 46 at 2.) Plaintiff states that he plead imminent danger in his complaint

24   and his timely objections. (Id.) However, the undersigned previously reviewed the complaint

25   and plaintiff’s objections and concluded that the imminent danger exception does not apply here.

26   (See Doc. No. 40 at 2.)
27
     1
       Plaintiff’s filing was entered on the court’s docket on August 31, 2020, after this action was
28   closed. (See Doc. No. 46.)
                                                       2
     Case 1:19-cv-01718-DAD-SAB Document 47 Filed 01/25/21 Page 3 of 3


 1          In sum, the instant motion has provided no new or different facts, circumstances, or law

 2   that that would justify this court’s reconsideration if its previously entered judgment.

 3   Accordingly, plaintiff’s motion for relief from the judgment pursuant to Rule 60(b) (Doc. No. 46)

 4   is denied.

 5   IT IS SO ORDERED.
 6
        Dated:     January 25, 2021
 7                                                         UNITED STATES DISTRICT JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       3
